Case 1:20-cv-00693-AMD-SJB Document 7 Filed 06/11/20 Page 1 of 5 PageID #: 50



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
LAQUAN JONES,

                          Plaintiff,                           MEMORANDUM & ORDER
                                                                20-CV-693 (AMD) (SJB)
                 - against -

ROBERTO ASCENCIO; NYPD Warrant
Squad JOHN DOE #1; NYPD Warrant
Squad JOHN DOE #2; NYPD Warrant
Squad JOHN DOE #3; NYPD Warrant
Squad JOHN DOE #4; KIRK SENDLEIN,
Assistant District Attorney; RICHARD A.
BROWN, Queens District Attorney,

                          Defendants.
-----------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        On January 31, 2020, the pro se plaintiff commenced this action alleging that members of

the New York City Police Department (“NYPD”) and the Queens District Attorney’s Office

violated his civil rights. (ECF No. 1.) Because the complaint named the United States as the

sole defendant, the Court dismissed the complaint on March 18, 2020, for failure to state a claim

upon which relief can be granted. (ECF No. 4.) The plaintiff was given 30 days to file an

amended complaint identifying the individual or individuals believed to be responsible for the

alleged deprivation of his constitutional rights. The plaintiff did not file an amended complaint

or otherwise respond to the order, so the action was dismissed on April 29, 2020. However, the

next day, April 30, 2020, the plaintiff filed an amended complaint alleging false arrest and

malicious prosecution against seven individual defendants. (ECF No. 6.) On May 12, 2020, the

Court accepted the plaintiff’s late filed amended complaint and reopened the action. The

plaintiff’s claims against Assistant District Attorney Kirk Sendlein and former Queens District

Attorney Richard Brown are dismissed. The plaintiff’s claims against NYPD Detective Roberto
Case 1:20-cv-00693-AMD-SJB Document 7 Filed 06/11/20 Page 2 of 5 PageID #: 51



Ascencio, NYPD Warrant Squad John Doe #1, NYPD Warrant Squad John Doe #2, NYPD

Warrant Squad John Doe #3 and NYPD Warrant Squad John Doe #4 will proceed.

                                          BACKGROUND

          On January 7, 2016, NYPD Detective Roberto Ascencio, NYPD Warrant Squad John

Doe #1, NYPD Warrant Squad John Doe #2, NYPD Warrant Squad John Doe #3 and NYPD

Warrant Squad John Doe #4 arrested the plaintiff inside his home in East Elmhurst, Queens

“without cause or proper warrant,” and charged him with robbery in the first degree. (ECF No. 6

at 7.)1 According to the plaintiff, Assistant District Attorney Kirk Sendlein and then Queens

District Attorney Richard Brown requested that he be held on “excessive bail,” and the plaintiff

was held at Rikers Island until April 22, 2016. (Id. at 7-8.) On January 30, 2017, the criminal

case against the plaintiff was dismissed. (Id.) The plaintiff seeks $10 million in damages. (Id.

at 13.)

                                     STANDARD OF REVIEW

          At the pleadings stage of the proceeding, the Court must assume the truth of “all well-

pleaded, nonconclusory factual allegations” in the complaint. Kiobel v. Royal Dutch Petroleum

Co., 621 F.3d 111, 124 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). Because

the plaintiff is proceeding pro se, his pleadings are held to less stringent standards than pleadings

drafted by an attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Sealed Plaintiff v. Sealed

Defendant #1, 537 F.3d 185, 191-93 (2d Cir. 2008). However, even a pro se complaint must

plead sufficient facts to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable


1
    All referenced page numbers correspond to those generated by the Court’s Electronic Case
    Filing system.

                                                    2
Case 1:20-cv-00693-AMD-SJB Document 7 Filed 06/11/20 Page 3 of 5 PageID #: 52



for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted). While “detailed factual

allegations” are not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

555). Similarly, a complaint is insufficient to state a claim “if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

         Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an in forma pauperis

action if the action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” If a

liberal reading of the pleading “gives any indication that a valid claim might be stated,” the court

must grant leave to amend it at least once. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000) (quotation marks omitted).

                                           DISCUSSION

         The plaintiff’s claims against Assistant District Attorney Kirk Sendlein and former

Queens District Attorney Richard Brown must be dismissed. 2 As prosecutors, they are entitled

to absolute immunity for acts within the scope of their duties as advocates in the prosecutorial

process. Santulli v. Russello, 519 F. App’x 706, 711 (2d Cir. 2013); see also Ogunkoya v.

Monaghan, 913 F.3d 64, 69 (2d Cir. 2019) (quoting Imbler v. Pachtman, 424 U.S. 409, 431

(1976)) (“Absolute immunity bars § 1983 suits against prosecutors for their role ‘in initiating a

prosecution and in presenting the State’s case.’”). Immunity attaches “regardless of any

allegations that [the prosecutor’s] actions were undertaken with an improper state of mind or

improper motive.” Shmueli v. City of New York, 424 F.3d 231, 237 (2d Cir. 2005); see also

Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012) (same).



2
    District Attorney Brown died in 2019, which is additional reason for dismissal.

                                                   3
Case 1:20-cv-00693-AMD-SJB Document 7 Filed 06/11/20 Page 4 of 5 PageID #: 53



       The plaintiff does not allege, nor do any facts alleged suggest, that ADA Sendlein or DA

Brown acted outside the scope of their duties in prosecuting the case against him. Thus, they are

immune from suit in this action. Additionally, the plaintiff has not alleged that Brown was

personally involved in any purported violation of his constitutional rights. Because there is no

supervisory liability under Section 1983, the plaintiff’s claim against Brown fails for this reason

as well. See, e.g., Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable to . . . 1983

suits, a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d

Cir. 2003) (quoting Gill v. Mooney, 824 F.2d 192, 196 (2d Cir. 1987)) (“‘Absent some personal

involvement by [the supervisory official] in the allegedly unlawful conduct of his subordinates,’

he cannot be liable under section 1983.” (alteration in original)).

                                          CONCLUSION

       The plaintiff=s claims against Kirk Sendlein and Richard Brown are dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B). No summonses will issue against these defendants, and the Clerk of

Court is directed to amend the caption to reflect the dismissal of these defendants.

       The plaintiff’s claims may proceed against NYPD Detective Roberto Ascencio, NYPD

Warrant Squad John Doe #1, NYPD Warrant Squad John Doe #2, NYPD Warrant Squad John

Doe #3 and NYPD Warrant Squad John Doe #4.

       The Clerk of Court will issue a summons as to NYPD Detective Roberto Ascencio.

Administrative Order No. 2020-12 suspends the United States Marshal’s service of process

during the current national coronavirus emergency. Once service of process is reinstated, the

summons, complaint, amended complaint and this order will be served upon Detective Ascencio

by the United States Marshal Service without prepayment of fees.



                                                  4
Case 1:20-cv-00693-AMD-SJB Document 7 Filed 06/11/20 Page 5 of 5 PageID #: 54




        As the true identities of the John Doe defendants are unknown at this time, the Court

requests that Corporation Counsel ascertain the full name and service addresses of the John Doe

Officers who arrested the plaintiff on January 7, 2016. See Valentin v. Dinkins, 121 F.3d 72 (2d.

Cir. 1997) (per curiam). Corporation Counsel need not undertake to defend or indemnify these

individuals at this time. This Order merely provides a means by which the plaintiff may name

and properly serve the defendants as instructed by the Second Circuit in Valentin.

       Corporation Counsel is hereby requested to produce the information regarding the

identity and service address of the John Doe defendants within forty-five days of the entry of this

Order. Once this information is provided, the amended complaint will be deemed amended to

reflect the full name and service addresses of the John Doe defendants, summonses will issue

and the United States Marshal Service will serve the summonses, complaint, amended complaint

and this Order upon them without prepayment of fees as set forth above.

       The matter is referred to Magistrate Judge Bulsara for pretrial supervision. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

                                                      s/Ann M. Donnelly
                                                     _________________________
                                                     ANN M. DONNELLY
                                                     United States District Judge

Dated: Brooklyn, New York
       June 11, 2020




                                                 5
